Exhibit Alpha Natural Resources, Inc Computation of Other Ratios As of December 31, 2008 (Amounts in thousands except ratios) Interest Coverage Ratio: The interest coverage ratio is defined as Adjusted EBITDA divided by net cash interest expense (defined as interest expense plus/minus the annual change in accrued interest less interest income and amortization of loan costs). Adjusted EBITDA (1) $ 534,209 Interest Expense 40,193 Cash payment on early extinguishment of debt 10,736 Interest on guaranteed debt 42 Annual change in accrued interest (876 ) Interest Income (7,353 ) Amoritization of loan costs (9,632 ) Net Cash Interest Expense $ 33,110 Interest Coverage Ratio 16.13 (1)Adjusted EBITDA is defined and calculated in “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Analysis of Material Debt Covenants” in our 2008 Quarterly Report on Form 10-Q. Leverage Ratio: The leverage ratio is defined as total net debt (defined as the sum of note payable and long-term debt less cash and cash equivalents) divided by Adjusted EBITDA. Note payable $ 18,520 Long-term debt 520,625 Cash and cash equivalents (676,190 ) Total Net Debt $ (137,045 ) Adjusted EBITDA $ 534,209 Leverage Ratio NM Senior Secured Leverage Ratio: The senior secured leverage ratio is defined as consolidated debt that is secured by a lien less unrestricted cash and cash equivalents to Adjusted EBITDA. Term Loan B $ 233,125 Cash and cash equivalents (676,190 ) Total Net Debt $ (443,065 ) Adjusted EBITDA $ 534,209 Senior Secured Leverage Ratio (0.83 ) Liquidity Test: The liquidity test is defined as the sum of the unused commitments under the credit facility’s revolving line of credit plus our unrestricted cash and cash equivalents. Unused revolving line of credit $ 292,425 Cash and cash equivalents 676,190 Total Liquidity $ 968,615
